Citation Nr: 0631099	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  97-26 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for 
dermatitis, tinea pedis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to September 1984.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1996 rating decision by the Waco, Texas Regional Office (RO) 
of the Department of Veterans Affairs (VA) that continued to 
rate the veteran's multiple joint arthritis and dermatitis, 
tinea pedis, each as 10 percent disabling.  The veteran 
perfected his appeal regarding both issues.  In an October 
2002 rating decision, the RO amended the 10 rating assigned 
for arthritis of multiple joints to reflect a 10 percent 
evaluation for lumbar spine degenerative disc disease and a 
10 percent evaluation for cervical spine degenerative disc.  
A September 2004 Board decision increased the rating to 20 
percent for the lumbar spine disability and to 20 percent for 
the cervical spine disability.  The matter of an increased 
evaluation for dermatitis, tinea pedis was remanded for 
further development and remained the only matter before the 
Board.  In October 2005, the Board remanded the claim again 
for further development.  A March 2006 rating decision 
increased the rating to 30 percent for dermatitis, tinea 
pedis.  


FINDINGS OF FACT

The veteran's dermatitis, tinea pedis, is reasonably shown to 
be manifested by symptoms of exudation, itching, lesions, 
ulceration, exfoliation, and crusting; however, systemic 
manifestations, or exceptional repugnance, or (from August 
30, 2002) more than 40 percent of the entire body being 
affected or the need for constant/near constant systemic 
therapy are not shown.  


CONCLUSION OF LAW

A rating in 30 percent rating is not warranted for 
dermatitis, tinea pedis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a; 4.118, Diagnostic Code 
(Code) 7806 (effective prior to August 30, 2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

While the appeal was pending, the criteria for rating skin 
disabilities were revised, effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002) and corrections 67 Fed. 
Reg. 58448-58449 (Sept. 16, 2002).  However, ratings based on 
the revised regulations may not be assigned prior to the 
effective date of the regulations.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  The veteran was advised of the 
changes in the pertinent rating criteria in the October 2002 
and March 2006 supplemental statements of the case (SSOC's).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim of entitlement to an 
increased rating for dermatitis, tinea pedis and has been 
notified of the information and evidence necessary to 
substantiate the claim and of the efforts to assist him.  In 
a letters dated in August 2003, October 2004 (pursuant to the 
September 2004 Board remand), and October 2005, the RO or the 
Appeals Management Center (AMC) notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  The October 2004 letter advised the veteran to 
submit "any evidence in [his] possession that pertains to 
[his] claim[s]."  The claim was subsequently readjudicated 
by May 2005 and March 2006 SSOC's.  

While complete VCAA notice was not given prior to the rating 
decision on appeal, and such notice would have been 
impossible as the VCAA was not enacted until a later date, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the AMC prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  

A letter dated in April 2006 accompanied the March 2006 
rating decision and notified the appellant of the type of 
evidence needed to evaluate the disability rating and to 
determine the effective date of an award in regards to the 
claim of entitlement to increased ratings for his dermatitis, 
tinea pedis. (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Regardless of whether the veteran was provided adequate 
notice of the types of evidence necessary to establish an 
appropriate disability rating or an effective date for the 
issue on appeal, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In determining if increased rating is warranted 
and the appropriate effective date for any increased rating, 
consideration is given to the evidence which shows the 
severity of the disability and when any increase in severity 
might have occurred.  38 U.S.C.A. § 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing him with VA examinations, the Board concludes that 
there was no prejudice to the veteran due to any failure to 
notify him as to the type of evidence necessary for an 
increased rating and to establish the effective date.  VA's 
duty to assist is satisfied.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.

II.  Factual Background

On June 1996 VA examination, the veteran provided a history 
of developing a skin rash on his feet since service.  
Physical examination showed skin lesions mostly between the 
toes on the dorsum of the veteran's feet and on the plantar 
surface as well.  It was characterized by scaly skin lesion 
with a pinkish-red base.  There was no nervous involvement.  

September 1997 to February 2003 treatment records from Big 
Springs VA Medical Center (VAMC) showed that the veteran to 
be seen on several occasions for diabetic foot care.  

April 2000 VA examination report showed some exfoliation, 
crusting of the feet, especially the right foot.  There was a 
right fungal toenail infection.  The skin between the right 
fourth and fifth fingers was ulcerated, but there was no 
purulent material seen.  Photos were taken and evaluated.  
The clinical impression was tinea pedis and dermatitis 

On September 2003 VA examination, the veteran indicated that 
he had flare-ups approximately once a month requiring 
treatment, generally treated this with topical steroids and 
lotions.  Symptoms consisted of scaly foot skin, as well as 
cracking and occasional bleeding.  There was no urticaria and 
the condition was limited to the soles of the feet and toes.  
No acne was noted.  There was no alopecia and the feet were 
not hyperhidrotic.  The diagnosis was chronic foot eczema; 
treatment so far ineffective in eradicating the condition.  

December 2004 to February 2005 Big Spring VAMC treatment 
records indicated that the veteran had superficial cracks on 
the bottom of the heels, bilaterally.

On February 2005 VA examination, the examiner noted that 
since 1972, the veteran has suffered from dry skin on the 
soles of his feet that is thick and yellow in appearance.  
The veteran used over the counter medications and lotions, 
and soaked his feet in hot water.  According to the veteran, 
no treatment has worked for the foot condition.  The veteran 
had onychomycosis of the right toenail.  There were no 
systemic symptoms.   

An October 2005 VA examination report indicated a problem of 
eczema of the feet, ankles, knees, hands, elbows and lips of 
the face.  Treatment included ointments, tar compounds, 
scraping, and soaks; all of which have been unsuccessful.  
The symptoms were abnormal sensation, blisters, crusting, 
itching, lumps, nodules, peeling skin, ulceration, and pain.  
Each symptom was noted to be progressive in frequency.  The 
veteran used steroid cream/ointment for less than six weeks 
at a time and tar for 6 weeks or longer.  There was no 
presence of urticaria, primary cutaneous vasculitis, or 
erythema multiforme.  There were no systemic symptoms 
associated with the skin disease.  Acne, alopecia, 
hyperhidrosis, and benign or malignant neoplasms were not 
shown.  There was a localized rash around his mouth and lips 
with cracking, thickening, and erythremia of the skin.  Both 
elbows had localized blistering vesicles, exfoliation, 
keratosis, plaques, scaling, and thickening of the skin.  
Both hands had localized blistering vesicles, exfoliation, 
papules, scaling, and thickening of the skin.  Both feet had 
hypersensitivity with localized blistering vesicles, erythema 
discoloration, exfoliation, plaques, scaling, and thickening 
of the skin.  There were lesions over the entire bottom of 
the feet up to include the ankles and toes, bilaterally.  The 
lesions stopped at the top of the malleolus.  Both legs had 
hypersensitivity with localized blistering vesicles, 
ecchymosis discoloration, erythema discoloration, 
exfoliation, keratosis, plaques, scaling, and thickening of 
the skin.  The area covered the patella of both knees.  It 
was noted that the percent of the exposed areas affected was 
greater than 5%, but less than 20%.  The percent of total 
body area affected was between 20% and 40%.  The examiner 
indicated that there was no need for therapy such as 
corticosteroids or any other immunosuppressive drugs in the 
last 12 months.  The examiner indicated that the condition 
severely affected chores, shopping, recreation, and 
traveling.  The condition moderately affected exercising and 
mildly affected bathing, dressing, and toileting.  There was 
no effect on feeding and grooming.  The condition prevented 
him from recreation.  

A March 2006 VA examination noted that the current treatment 
included emollients, pumice debridement, and steroid creams.  
The symptoms included blisters, itching, and pain with 
intermittent frequency.  The examiner also noted the presence 
of skin peeling, but did not note the frequency of the 
symptom.  The soles of the feet are prone to cracking and 
bleeding particularly when walking.  Steroid cream/ointment 
and tar were used for less than six weeks at a time.  There 
was no presence of urticaria, primary cutaneous vasculitis, 
or erythema multiforme.  There were no systemic symptoms 
associated with the skin disease.  Acne, alopecia, 
hyperhidrosis, and benign or malignant neoplasms were not 
shown.  There was generalized keratosis of the feet, with 
extensive hyperkeratosis of the soles.  There was localized 
erythema discoloration with perioral erythema suggestive of 
seborrheic dermatitis.  The percent of exposed areas affected 
was less than 5% and the percent of total body area affected 
was greater than five percent, but less than 20%.  The 
examiner commented that this condition does not affect the 
mobility of any joint.  The veteran does have osteoarthritis, 
but that is separate and not related to the dermatologic 
problem.  The diagnoses were chronic bilateral plantar 
hyperkeratosis and sub derm of perioral area.  It was noted 
that the veteran was unemployed. The affect on daily 
activities was moderate for chores, shopping, and traveling; 
and was severe for exercise and recreation.  Sports were 
prevented.  No affect was indicated for feeding, bathing, 
dressing, toileting, and grooming.  It was noted that the 
veteran had difficulty walking due to plantar splitting and 
cracking.  

III.  Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service- 
connected disorder, the disorder is generally viewed in 
relation to its whole history. 38 C.F.R. §§ 4.1, 4.2.  The 
basis for disability ratings is the extent to which the 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon average 
impairment of earning capacity in civil occupations. 38 
C.F.R. §§ 4.1, 4.10.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of 
disability present.  38 C.F.R. § 4.2.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The criteria for rating skin disabilities were revised 
effective August 30, 2002, while the appeal was pending.  
Accordingly, the veteran's claim will be considered under 
both the old and (from August 30, 2002) the new rating 
criteria.  The version of the regulations most favorable to 
the veteran is to be applied (from the effective date of the 
criteria change, but not prior See VAOPGCPREC 3-2000).

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating was to be assigned when there was exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area; 30 percent was assigned if there was 
exudation or itching constant, extensive lesions, or marked 
disfigurement; and 50 percent was warranted when there was 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or the disability was 
exceptionally repugnant.  38 C.F.R. § 4.118, Code 7806 
(effective prior to August 30, 2002).  

Under the revised Code 7806 criteria (effective from August 
30, 2002), a 30 percent rating is warranted for involvement 
of 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; when systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60percent 
rating requires more than 40 percent of the entire body or 
more than 40 percent of exposed areas, affected, or; constant 
or near- constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12- 
month period. 38 C.F.R. § 4.118.

IV.  Analysis

The Board has considered both the former and (from their 
effective date) the revised criteria for rating the veteran's 
service connected skin disability, and finds that neither 
version is more advantageous to the veteran as neither 
applied warrants a rating in excess of 30 percent.

As for the pre-August 30, 2002 criteria, the record shows 
that the veteran's dermatitis, tinea pedis has been 
manifested by abnormal sensation, blisters, crusting, 
itching, lumps, nodules, peeling skin, ulceration, pain, 
hyperkeratosis, exfoliation, discoloration erythema and is 
treated with topical creams.  However, October 2005, and 
March 2006 VA examinations specifically noted that there are 
no systemic symptoms associated with the skin disease.  Acne, 
alopecia, hyperhidrosis, and benign or malignant neoplasms 
are not shown.  Furthermore, the disability has never been 
characterized as exceptionally repugnant, the degree of 
severity required for the higher rating, by a medical 
professional.

Considering the revised Code 7806 criteria (in effect from 
August 30, 2002), the October 2005 and March 2006 VA examiner 
indicated that the veteran's skin disorder has not required 
systemic therapy.  In October 2005, the examiner commented 
that there was no need for therapy such as corticosteroids or 
any other immunosuppressive drugs during the past 12 month 
period.  Furthermore, the October 2005 examination indicated 
that the total body area affected was between 20% and 40% and 
the March 2006 indicated the area was greater than 5%, but 
less than 20%.  These findings fall short of the revised 
criteria for the next higher rating (60 percent).

The preponderance of the evidence is against the claim.  
Accordingly, it must be denied.


ORDER

A rating in excess of 30 percent for dermatitis, tinea pedis, 
is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


